DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate one or more matches and information corresponding to the one or more matches are ranked and displayed to a user, wherein the information including mined data from an enterprise directory; and feedback from the user is collected utilizing one or more prompts displayed in a user interface, wherein each of the one or more prompts corresponds to one of a plurality of dimensions, wherein ranking one or more matches of the user by analyzing a distance between locations of the one or more matches and the user, mining an availability based on one or more scheduling applications, evaluating user feedback from previous matches and/or predefined user preferences, wherein a position of hierarchy within the ranking is dynamically assigned based on a ranking function which prioritizes the distance and the availability of the user and the one or more matches, wherein the distance is specified as a fine grained distance and is determined using the enterprise directory and at least one enterprise messaging tool to localize, in real time, a physical position of the user as recited in claims 1, 8 & 15. Thus, claims 1, 8 & 15 are allowed. Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18 & 20 are allowed at least by virtue of their dependencies from claims 1, 8 & 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        September 2, 2022